COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Fitzpatrick
Argued at Salem, Virginia


TROY LEE ESTEP
                                         MEMORANDUM OPINION * BY
v.         Record No. 2887-95-3           JUDGE RICHARD S. BRAY
                                               MAY 20, 1997
COMMONWEALTH OF VIRGINIA


                 FROM THE CIRCUIT COURT OF WISE COUNTY
                         J. Robert Stump, Judge
          Susan D. Oglebay for appellant.

          Richard B. Smith, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     Troy Lee Estep (defendant) was convicted by a jury of

burglary, malicious wounding, robbery and abduction.     On appeal,

defendant contends that the trial court erroneously received into

evidence portions of his statement to police, while denying his

request for admission of the entire statement.      Finding no

reversible error, we affirm the convictions.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     "The ancient rule in this Commonwealth is that the

prosecution has no right to introduce selected portions of a

defendant's confession and exclude those which tend to mitigate,

justify, or excuse the offense charged."     Boggs v. Commonwealth,
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
229 Va. 501, 517, 331 S.E.2d 407, 419 (1985), cert. denied, 475
U.S. 1031 (1986).   However, this principle does not render

admissible irrelevant and immaterial contents of a statement,

otherwise inadmissible.   See Pierce v. Commonwealth, 2 Va. App.
383, 389-91, 345 S.E.2d 1, 4-5 (1986).   Accordingly,

"objectionable portion[s] of [a] statement [which] can easily be

separated from the remainder of the admission without adverse

effect" should be redacted, with only relevant parts admitted

into evidence.   Id. at 391, 345 S.E.2d at 5.

     "When . . . evidence is rejected, it is incumbent upon the

proponent of the evidence to make a proffer of the expected

[content]; otherwise, the appellate court has no means of

determining if the evidence is material or otherwise admissible."

 Speller v. Commonwealth, 2 Va. App. 437, 440, 345 S.E.2d 542,

545 (1986).   "[I]t is axiomatic that an appellate court's review

. . . is limited to the record on appeal."      Turner v.

Commonwealth, 2 Va. App. 96, 99, 341 S.E.2d 400, 402 (1986).

Here, defendant proffered only a portion of the statement in

issue, leaving the record silent with respect to the remainder

and precluding our review of its exclusion for error.

     Assuming, without deciding, that exclusion of the proffered
evidence was error, we find it harmless.   "An error, if

non-constitutional in nature as is this one, is harmless if '"it

plainly appears from the record and the evidence given at the

trial that" the error did not affect the verdict.'"         Woodward v.




                               - 2 -
Commonwealth, 16 Va. App. 672, 675, 432 S.E.2d 510, 512 (1993)

(emphasis omitted) (quoting Lavinder v. Commonwealth, 12 Va. App.
1003, 1005, 407 S.E.2d 910, 911 (1991) (en banc) (quoting Code

§ 8.01-678)).

     The proffered portion of the statement indicates only that

defendant had been drinking throughout the day of the offense.

Without objection from defendant, the trial court instructed the

jury that
            [v]oluntary intoxication is not a defense to
            any of the crimes that [defendant] is charged
            with. Even if you find that he was greatly
            intoxicated by the voluntary use of alcohol
            you must still find him guilty if you find
            that the Commonwealth has proved every
            element of the crimes beyond a reasonable
            doubt.

Defendant was, therefore, bound by this legal principle, see

Shamblee v. Virginia Transit Co., 204 Va. 591, 594-95, 132 S.E.2d
712, 714 (1963); see also Commonwealth v. Millsaps, 232 Va. 502,

509, 352 S.E.2d 311, 315 (1987), which removed intoxication from

the jury's consideration in the guilt phase of trial.

     Moreover, such evidence was merely cumulative of

uncontroverted testimony which established that defendant was

"very loud," smelled of alcohol and "[a]ppear[ed]" to have been

"drinking" moments after the offense.   "Evidence admitted in

error does not affect a verdict if it is 'merely cumulative of

other, undisputed evidence.'"    Woodward, 16 Va. App. at 675, 432

S.E.2d at 512 (quoting Ferguson v. Commonwealth, 16 Va. App. 9,
12, 427 S.E.2d 442, 445 (1993)).   Conversely, the erroneous



                                - 3 -
exclusion of cumulative evidence may also be harmless.

     Thus, the record plainly demonstrates that exclusion of the

proffered evidence could not have properly affected the verdict,

rendering the ruling harmless, even if in error.   Accordingly, we

affirm the convictions.

                                                   Affirmed.




                              - 4 -